DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-13, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) in view of Drodfsky et al. (US 2017/0273968), and further in view of Greenebaum et al. (US 2017/0092229).
Regarding claims 1 and 23, Raffle discloses, a viewing apparatus (Figs. 1, 5 and 7-9) comprising: 

(b) an adaptor arrangement (205) adapted to fixedly hold a cellphone equipped with at least one camera lens, and to reversibly attach to the headset (Para. 0026-0030 and 0033), the adaptor arrangement including: 
(i) a cellphone receiving arrangement (235) for fixedly receiving the cellphone in a viewing position; and 
(ii) an on-board optical arrangement including at least one optical angle modifier (505); and 
(c) an optical splitter (230), disposed within the viewing apparatus; the headset, the cellphone receiving arrangement, and the optical arrangement adapted such that, in a viewing mode, in which the adaptor arrangement is reversibly attached to the headset (Para. 0026-0030 and 0033), and in which the cellphone is fixed in the viewing position, a display screen of the cellphone faces the at least one viewing lens of the headset (Para. 0026-0030 and 0033); 
wherein the optical splitter and the on-board optical arrangement are adapted to simultaneously establish, in the viewing mode, a first optical path between a first viewing lens of the at least one viewing lens of the headset and at least first camera lens (Para. 0026-0030 and 0033) of the at least one camera lens (240); and a second optical path between the display screen of the cellphone and the first viewing lens (Para. 0026-0030 and 0033); 
wherein the optical splitter is optically disposed on the first optical path, between the viewing lens and the at least one optical angle modifier (see Fig. 5); 

wherein the at least one optical angle modifier is adapted to modify an angle of incident light received via the at least one optical splitter, and to direct the light towards the first camera lens (Para. 0026-0030 and 0033).
Raffle does not disclose the at least one optical splitter that is optically disposed on the first optical path includes an intensity beamsplitter.
Drodofsky teaches, from the same field of endeavor that in a viewing apparatus that it would have been desirable to make the at least one optical splitter that is optically disposed on the first optical path includes an intensity beamsplitter (see 12 of Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one optical splitter that is optically disposed on the first optical path includes an intensity beamsplitter as taught by the viewing apparatus of Drodofsky in the viewing apparatus of Raffle since Drodofsky teaches it is known to include this feature in a viewing apparatus for the purpose of providing a lightweight and robust viewing apparatus.
Raffle in view of Drodofsky does not disclose the viewing apparatus further comprising a cellphone screen filter optically disposed between the cellphone screen and the optical splitter, and adapted and oriented to filter at least a portion of low-angle light emanating from the screen in the direction of the optical angle modifier closest to the camera lens, the low-angle light being at most 50 degrees, wherein said cellphone screen filter is a cellphone privacy filter, and wherein, at least in the viewing mode, the optical arrangement is disposed in an optical chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the viewing apparatus further comprising a cellphone screen filter optically disposed between the cellphone screen and the optical splitter, and adapted and oriented to filter at least a portion of low-angle light emanating from the screen in the direction of the optical angle modifier closest to the camera lens, the low-angle light being at most 50 degrees, wherein said cellphone screen filter is a cellphone privacy filter, and wherein, at least in the viewing mode, the optical arrangement is disposed in an optical chamber as taught by the viewing apparatus of Greenebaum in the combination of Raffle in view of Drodofsky since Greenebaum teaches it is known to include these features in a viewing apparatus for the purpose of providing a viewing apparatus that only allows an intended user to effectively and efficiently view images.
Regarding claim 2, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, and Raffle further discloses, the mobile computing device (900), the mobile computing device further including a computer processor (905) adapted, during a viewing event in the 
Regarding claim 6, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Drodofsky further teaches, from the same field of endeavor that in a viewing apparatus that it would have been desirable to make the intensity beamsplitter is regular glass (see 12 of Figs. 1-2).

Regarding claim 7, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the at least one optical angle modifier includes at least one mirror (505).
Regarding claim 8, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the headset includes a viewing recess (see Figs. 1-5), designed and dimensioned to enable the user to juxtapose his thereto (see Figs. 2-5), said viewing recess adapted such that, with a face of the user juxtaposed thereto in the viewing mode (see Figs. 2-5), said viewing recess forms a viewing chamber surrounding the outer surface of said at least one viewing lens (see Figs. 2-5).
Regarding claim 10, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, a light source (510-515) arrangement including a light source disposed within the viewing recess (see Figs. 2-5), and adapted, in the viewing mode, to provide light within the viewing recess.
Regarding claim 11, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the light source is directed towards an inner wall of the viewing recess (see Fig. 5).
claim 12, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the light source arrangement includes a light diffuser, optically disposed between the light source and at least one of the viewing lens and a position of the eye of the user, when viewing through the viewing lens, in the viewing mode (510-515).
Regarding claim 13, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the light source includes a light-emitting diode (LED) (510-515).
Regarding claim 24, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the at least one optical splitter is part of the adaptor arrangement (230).
Regarding claim 26, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the adaptor arrangement includes at least one fastening element adapted to secure the adaptor arrangement to a complementary fastener element disposed on the headset (Para. 0021, 0041 and see Fig. 5).
Regarding claim 27, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, the adaptor arrangement is adapted to fix a particular cellphone in a single or pre-determined position (Para. 0026-0030, 0033 and see Figs. 1 and 5), and wherein the camera lens of a particular cellphone is disposed in a particular position, and wherein the adaptor arrangement, including the onboard optical arrangement, is adapted for the particular cellphone and the particular position of the camera lens, such that, with the particular cellphone fixed in the viewing position, the optical angle modifier nearest the camera lens is optically aligned with the camera lens, both being disposed on the first optical path (Para. 0026-0030, 0033 and see Figs. 1 and 5).
claim 29, Raffle, Drodofsky and Greenebaum discloses and teaches as set forth above, Raffle further discloses, at least one of the at least one optical splitter is a glass plane having partial reflectivity (230). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) in view of Drodfsky et al. (US 2017/0273968) in view of Greenebaum et al. (US 2017/0092229) as applied to claim 10 above, and further in view of Salvati (US 2016/0249805).
Raffle, Drodofsky and Greenebaum remains as applied to claim 10 above.
Raffle, Drodofsky and Greenebaum does not disclose the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess.
Salvati teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess (Para. 0013 and 127 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light source includes a flash from the cellphone, and the light source arrangement includes an optical conduit for delivering light from the flash to the viewing recess as taught by the apparatus of Salvati in the combination of Raffle, Drodofsky and Greenebaum since Salvati it is known to include these features in an apparatus for the purpose of providing a low cost apparatus that adequately illuminates a target of interest. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) in view of Drodfsky et al. (US 2017/0273968) in view of Greenebaum et al. (US 2017/0092229) as applied to claim 1 above, and further in view of Border (US 9,715,112).
Raffle, Drodofsky and Greenebaum remains as applied to claim 1 above.
Raffle, Drodofsky and Greenebaum does not explicitly disclose at least one internal wall of the optical chamber is a light-absorbing wall that is black and/or matte.
Border teaches, from the same field of endeavor that in a viewing apparatus that it would have been desirable to make at least one internal wall of the optical chamber is a light-absorbing wall that is black and/or matte (see 604 of Fig. 6 and Figs. 24-27 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one internal wall of the optical chamber is a light-absorbing wall that is black and/or matte as taught by the viewing apparatus of Border in the combination of Raffle, Drodofsky and Greenebaum since Border teaches it is known to include this feature in a viewing apparatus for the purpose of providing a viewing apparatus that effectively suppresses unwanted light to improve resolution and brightness of the viewing apparatus. 

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Raffle et al. (US 2017/0329398) in view of Drodfsky et al. (US 2017/0273968) in view of Greenebaum et al. (US 2017/0092229) as applied to claims 1 and 23 above, and further in view of Kress (US 2014/0232651).
Raffle, Drodofsky and Greenebaum remains as applied to claims 1 and 23 above.

Kress teaches, from the same field of endeavor that in a viewing apparatus that it would have been desirable to make the intensity beamsplitter is an element having partial reflectivity within a range of 2-60% (Para. 0020), the intensity beamsplitter is an element having partial reflectivity within a range of 6-40% (Para. 0020), the intensity beamsplitter is an element having partial reflectivity within a range of 4-40% (Para. 0020), and the beamsplitter is an intensity beamsplitter including an element having partial reflectivity within a range of 4-40% (Para. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the intensity beamsplitter is an element having partial reflectivity within a range of 2-60%, the intensity beamsplitter is an element having partial reflectivity within a range of 6-40%, the intensity beamsplitter is an element having partial reflectivity within a range of 4-40%, and the beamsplitter is an intensity beamsplitter including an element having partial reflectivity within a range of 4-40% as taught by the viewing apparatus of Kress in the combination of Raffle, Drodofsky and Greenebaum since Kress teaches it is known to include these features in a viewing apparatus for the purpose of providing a viewing apparatus with reduced weight and size, and enhanced field of view and efficiency.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-8, 10-14, 17, 23-24, 26-27 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 2020/0374385) and Hazzard (US 2002/0096985) discloses a viewing apparatus that includes a headset, a holding case, an optical arrangement and a screen filter that is a privacy screen filter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/17/2022